Buchanan, J.
delivered the opinion of the Court. The objection Urged to the decree on the ground that all the evidence in the cause was taken before Ruth Currens was made a party, and that either another commission ought to have issued, and testimony been taken de novo; or that the cause should have been heard on bill and answer as to all the defendants, without reference to the testimony, is unsupported either on principle or authority, Ruth Currens, in her answer, admits all the allegations in the bill; in relation to her, therefore, no testimony was wanted, and she could not in any manner be injured or affected by the evidence taken before she became a party; and the making her a defendant furnished no reason lor taking the testimony over again, as against Smith and Miller. The rule is, that where new parties are added, after the testimony is taken, the cause shall be heard on bill and answer as to such new defendants.
The Court thinks the decree of the Chancellor is right on the merits.
DECREE AJD'EIRMED,